                 6:18-cv-00108-RAW Document 302 Filed in ED/OK on 07/07/20 Page 1 of 1
OKED 442 (Rev. 09/15)



                              UNITED STATES DISTRICT COURT
                                                        for the
                                     EASTERN DISTRICT OF OKLAHOMA

 AUSTIN P. BOND, as Special Administrator of
                                                              )
    the Estate of Billy Woods, Deceased
                                                              )
                      v.
                                                              )
                                                              )
                                                                    Case No. 18-CV-108-RAW
                                                              )
   BOARD COUNTY COMMISSIONERS OF
                                                              )
     MUSKOGEE COUTY, OKLAHOMA
                        Defendant                             )


                                                   ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                              ANTHONY CORNWELL                                                                                        ,
who is accused of an offense or violation based on the following document filed with the court:

☐ Indictment            ☐ Superseding Indictment       ☐ Information          ☐ Superseding Information            ☐ Complaint
☐ Probation Violation Petition          ☐ Supervised Release Violation Petition         ☐ Violation Notice         ☒ Order of the Court

This offense is briefly described as follows:

Recalcitrant Witness (Failure to appear and testify) in violation of Title 28, United States Code, Section 1826(a).




                                                                            WARRANT ISSUED:
DATE: 07/07/2020                                                            PATRICK KEANEY, Clerk
Muskogee, Oklahoma

                                                                            By:

                                                                                                    Deputy Clerk

                                                                  Return
           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                       .

Date:
                                                                                         Arresting officer’s signature

                                                                                          Printed name and title
